Exhibit 10.1

 

CHASE CORPORATION

ANNUAL INCENTIVE PLAN

 

The Company, in addition to salary and benefits provides further cash
compensation to key employees based on achieving preset annual goals.

 

The plan is maintained and paid at the sole discretion of the Board of Directors
and may be modified or suspended at any time by the Board.

 

Upon approval by the Board of Directors, the Corporate H.R. Manager will
administer the plan.

 

An annual bonus pool is created as a percentage of actual operating income
achieved during the fiscal year.  The amount is determined by the success in
reaching the year’s targeted results.  The schedule follows:

 

Percentage of Target Achieved

 

Bonus Pool as a Percentage of Actual
Operating Income

 

120%

 

17%

 

110

 

16

 

100

 

15

 

90

 

14

 

80

 

13

 

70

 

12

 

60

 

11

 

50

 

10

 

 

As consideration for achieving qualitative results by the Company, the Board of
Directors, at its sole discretion, may increase or decrease dollars in the pool.

 

It is the intent of the Board of Directors to exclude the effect of unusual
events and expenses from the calculation.  The Compensation and Management
Development Committee is given the authority by the Board to use its discretion
in determining relevant exclusions.

 

Targets, awards, opportunities and associated performance award methodology and
eligibility requirements will be established by the Compensation and Management
Development Committee for the Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer and Chief Marketing Officer and approved by the Board of
Directors.  For senior management, the CEO will make recommendations to be
approved by the Compensation and Management Development Committee.  For all
other employees the CEO will be the approval authority.  See schedule below for
award opportunities for the executive officers:

 

1

--------------------------------------------------------------------------------


 

Annual Target for FY August 31, 2008

 

 

Award Opportunity

 

Earnings Before Tax (“EBT”) target as approved by the Board of Directors.
Payment threshold is 50% of target as scheduled below for respective positions.

 

Chief Executive Officer

 

 

50% of base salary for 100% achievement of target. At 50% of target award is
8.33% of base salary; at 75% of target award is 25% of base salary. For results
in excess of target, award increases to 100% of base salary at approximately
155% of target.

 

Chief Operating Officer

 

40 % of base salary for 100% achievement of target. At 50% of target award is
6.67% of base salary; at 75% of target award is 20% of base salary. For results
in excess of target, award increases to 100% of base salary at approximately
163% of target.

 

Chief Financial Officer

 

30% of base salary for 100% achievement of target. At 50% of target award is 5%
of base salary; at 75% of target award is 15% of base salary. For results in
excess of target, award increases to 100% of base salary at 175% of target.

 

Chief Marketing Officer

 

30% of base salary for 100% achievement of target. At 50% of target award is 5%
of base salary; at 75% of target award is 15% of base salary. For results in
excess of target, award increases to 100% of base salary at 175% of target.

 

In order for any amounts to be payable under this Annual Incentive Plan, actual
results must meet a threshold level of 50% of the target.  There is no cap on
the incentive payments.

 

Payment is made in cash no later than 75 days from the close of the fiscal year.

 

To be eligible an employee must be on the active payroll when the bonus is paid
and for at least 6 months prior to the end of the fiscal year.

 

In addition to the financial targets the Compensation and Management Development
Committee may choose to establish qualitative measurement criteria.  Together
with the financial measures these are referred to as critical success factors
(CSF).  When utilized, the CEO’s CSF and appropriate weighting is approved by
the board.  The CEO will approve all others.

 

Other management and non-union bonus participants will have opportunities
established by senior management and awards paid from the bonus pool.

 

2

--------------------------------------------------------------------------------